1

2
                                                                                  Judge Timothy W. Dore
3                                                                                             Chapter 11
4

5
                                UNITED STATES BANKRUPTCY COURT
6                               WESTERN DISTRICT OF WASHINGTON

7      In re                                                      NO. 21-10092
8                                                                 NOTICE OF APPEARANCE OF
       Brett S. Roberts and Britt G. Roberts,
9                                                                 STATE OF WASHINGTON
                                               Debtors.           DEPARTMENT OF REVENUE AND
10                                                                REQUEST FOR SERVICE OF
                                                                  PAPERS
11
     TO:       Clerk of the above-entitled court
12             U.S. Trustee’s Office
13             Thomas Neeleman
               All Other Parties in Interest
14
               PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 9010(b),
15
     the State of Washington Department of Revenue appears in this action by the undersigned attorney
16

17   and requests, pursuant to Bankruptcy Rules 2002, 3017, and 9007, that all notices given or required

18   to be given in this case, and all papers served or required to be served in this case, be given to and

19   served upon the undersigned at the following address:
20
                                                   Dina Yunker
21                                         Assistant Attorney General
                                         Bankruptcy & Collections Unit
22                                        800 Fifth Avenue, Suite 2000
                                            Seattle, WA 98104-3188
23                                           Phone: (206) 389-2198
                                              Fax: (206) 587-5150
24
                                         Email: bcuyunker@atg.wa.gov
25

26
      NOTICE OF APPEARANCE AND REQUEST                        1              OFFICE OF THE ATTORNEY GENERAL
                                                                                   Bankruptcy & Collections Unit
      FOR SERVICE OF PAPERS                                                          800 Fifth Avenue, Suite 2000
                                                                                  Seattle, Washington 98104-3188
                                                                             Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 21-10092-TWD            Doc 76     Filed 04/07/21        Ent. 04/07/21 16:52:28           Pg. 1 of 2
1           Notice of all such documents and pleadings should also be made to each agency of the State
2    of Washington that files a proof of claim herein.
3           The Department of Revenue further requests that the above address be added to the
4    court's master mailing matrix.
5           This document is a limited appearance and does not constitute acceptance of service of
6    process in any manner inconsistent with pertinent rules and statutes.
7           DATED this 6th day of April, 2021.
8
                                                            ROBERT W. FERGUSON
9                                                           Attorney General

10                                                          /s/ Dina L. Yunker

11                                                          DINA L. YUNKER, WSBA No. 16889
                                                            Assistant Attorney General
12                                                          Bankruptcy & Collections Unit

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      NOTICE OF APPEARANCE AND REQUEST                      2                OFFICE OF THE ATTORNEY GENERAL
                                                                                   Bankruptcy & Collections Unit
      FOR SERVICE OF PAPERS                                                          800 Fifth Avenue, Suite 2000
                                                                                  Seattle, Washington 98104-3188
                                                                             Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 21-10092-TWD          Doc 76     Filed 04/07/21       Ent. 04/07/21 16:52:28              Pg. 2 of 2
